DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 07/05/2022; 08/03/2022; and 08/26/2022.  Claims 1-35 are still pending in the application.

Allowable Subject Matter
Claims 1-35 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered in view of the communications dated 08/03/2022 and in a totality, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of generating a plurality of test measurements associated with a predefined use case of a first type of electronic device; and training a machine learning model based on the plurality of test measurements to determine a use case for the first type of electronic device based on a plurality of operational values of the first type of electronic device, as recited in group claims 1-15; and "determining a use case for the electronic device based on a use case determination model and the plurality of measurements; determining one or more antenna settings associated with the determined use case; tuning the wireless data transmission system based on the one or more antenna settings; and transmitting data via the wireless data transmission system using the one or more antenna settings," as recited in group claims 16-35, in a combination as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han et al. (US 10,693,516).
Ramasamy et al. (US 2015/0044977).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 26, 2022